ACCEPTED
                                                                                                 01-14-00845-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             5/6/2015 1:58:25 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK




                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                                   No. 01-14-00845-CV                     HOUSTON, TEXAS
                                                                      5/6/2015 1:58:25 AM
                        IN THE FIRST COURT OF APPEALS OF TEXAS        CHRISTOPHER A. PRINE
                                                                              Clerk
                                      David Lancaster

                                         Appellant
                                              v.
                                     Barbara Lancaster

                                          Appellee



                    On appeal from the 247TH Judicial District

                     Court of Harris County, Texas Trial Court

                               Cause No. 2013-05066



         Request for Pro Se Access to the Appellate Record


This request for Pro Se Access to the Appellate Record
is brought by David Lancaster appellant who would show
the following:

Though requested, ordered and paid for by David Lancaster, Appellant David
Lancaster has not received a copy of the clerks record filed.

Neither does David Lancaster have access to the Appellate Record in order to
review or verify its completeness as received by the 1st Court of Appeals.

David Lancaster hereby requests a copy of clerks records submitted and on file
with the First Court of Appeals Texas as of May 6th 2015 be mailed to him at the address
stated below.
Respectfully Submitted,

David Lancaster

P.O. Box 722

Gray, La. 70359

Tel: (502) 693-8011

david.lancaster5O@gmail.com

By: /s/ David Lancaster

Pro Se